Citation Nr: 0120495	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  98-20 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to secondary service connection for a right 
shoulder disorder.

2.  Entitlement to an increased evaluation for a skin 
disorder, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from October 1977 to October 
1980.

The appeal arises from the September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, in pertinent part denying service 
connection for a right shoulder disorder claimed as secondary 
to a service-connected left knee disorder, and increasing the 
evaluation for a skin condition of the back from 
noncompensable to 10 percent disabling. 

In the course of appeal, in December 1998, the veteran 
testified before a hearing officer at the RO.  A transcript 
of that hearing is included in the claims folder.  


REMAND
Secondary Service Connection for a Right Shoulder Disorder

The veteran contends that he is entitled to service 
connection for a right shoulder disorder because he injured 
the shoulder when he fell from a ladder on November 7, 1997, 
due to giving-way of his left knee.  The veteran has been 
service-connected for a left knee disorder since October 
1980.

Left knee surgery was performed at a VA facility in January 
1992.  The veteran underwent arthroscopic evaluation of the 
left knee with debridement and resection of the plica.

At a June 1993 VA orthopedic examination the veteran reported 
constant locking, swelling, and giving way of the left knee, 
as well as a sense of instability when changing direction.  
The June 1993 VA examiner then found small effusion, 
tenderness and pain on palpation of the subpatellar facets, 
but normal gait and stability in the knee to ligament 
testing.  X-rays then showed very minimal degenerative 
disease of the left knee with no joint effusion.  A VA 
treatment record in September 1996 noted the veteran's report 
of give way symptoms.

Medical records reveal that the veteran was treated at a VA 
facility on November 7, 1997, the day of the reported fall, 
with X-rays taken showing no fracture or dislocation of the 
right shoulder.  Recorded clinical data revealed a history of 
the veteran climbing a ladder on the third to fourth rung 
"when he lost his balance and  fell on his [right] shoulder 
[and] ribs."  This detailed account of the accident makes no 
mention of the veteran's left knee giving way. VA treatment 
records for the right shoulder on multiple subsequent days in 
November 1997, as well as upon examination in January 1998, 
all note the prior fall but make no mention of the left knee 
giving way.

In February 1998 the veteran filed a claim including for 
service connection for a right shoulder disorder secondary to 
his service-connected left knee disorder.  This filing was 
the first mention within the claims folder of the veteran's 
left knee giving way on November 7, 1997 and causing him to 
fall from a ladder and injure his right shoulder. 

A subsequent VA treatment record in March 1998 noted that the 
veteran had past left knee surgery for loose bodies and a 
meniscectomy, and that since that time the veteran had 
constant pain without radiation, but had no locking and no 
giving way. 

The veteran underwent a VA examination of his joints, 
including his left knee and right shoulder, in March 1998.  
The veteran's history was noted of left knee injury in the 
1970's, constant, progressive left knee pain thereafter, 
arthroscopic left knee meniscectomy in 1991 (sic), and an 
ongoing disorder of the left knee since the surgery.  The 
veteran reported difficulties kneeling, bending, or stooping 
due to discomfort.  The examiner found limitation of 
extension to five degrees and of flexion to 110 degrees in 
the left knee.  There was joint line tenderness of the left 
knee.  Medial collateral and lateral collateral ligaments 
showed laxity upon stress testing.   There was limitation of 
motion of the right shoulder due to pain, and audible 
crepitus on range of motion of the right shoulder.  The 
examiner provided no opinion as to the etiology of the right 
shoulder disorder.

At a hearing before a hearing officer at the RO in December 
1998, the veteran testified  that while standing on a ladder 
and cleaning the gutters of his single story home, his left 
knee gave way and he fell from the ladder, striking his 
shoulder and injuring it.  The veteran reported that he was 
treated at a VA facility approximately forty-five minutes 
after falling from the ladder, and that at the time of this 
treatment he told the treating medical personnel that he had 
fallen from the ladder due to his left knee giving way.

In June 2001 the veteran's wife submitted a statement to the 
effect that the veteran had told her that he had fallen from 
the ladder on November 7, 1997 due to his left knee giving 
way.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Under the VCAA, remand is necessary to 
obtain a medical opinion as to the etiology of the veteran's 
right shoulder disorder, including, in particular, whether 
the right shoulder disorder was injured as a result of the 
left knee giving way.  

Increased Rating for a Skin Disorder

The veteran contends that his skin disorder is more severe 
than is reflected in the 10 percent rating currently 
assigned.  

The skin disorder most recently underwent VA examination in 
April 1998.  The veteran reported having eczema for the past 
18 to 20 years.  Past diagnoses included seborrheic 
dermatitis and folliculitis.  On total body skin examination 
there were numerous three to five millimeter pink patches and 
scattered erythematous follicular papules over the back.  KRG 
examination showed no hyphae.  The examiner noted that a 
biopsy performed in March 1998 showed evidence of 
Pityrosporum.  The examiner assessed Pityrosporum 
folliculitis.  

At a December 1998 hearing before a hearing officer, the 
veteran testified, in effect, that he had pink patches of 
affected skin.  He testified that several doctors had 
examined the skin condition and multiple biopsies were taken, 
but none of the doctors knew what his skin condition of the 
back was.  He testified that the condition itched, and it 
also affected his forearms, elbows, and head.  He added that 
he used multiple creams for the condition, including 
Hydrocortisone, Selsun shampoo, and baby oil.  He testified 
that these soothed the condition somewhat and relieved some 
of the itching.  He emphasized that the condition was worse 
in the winter and better in the summer.

The veteran's skin disorder is appropriately rated as eczema.  
Where eczema is characterized by slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable evaluation is warranted.  Where eczema 
is characterized by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, a 10 percent 
evaluation is warranted.  Where eczema is characterized by 
constant exudation or constant itching, extensive lesions, or 
marked disfigurement, a 30 percent disability evaluation is 
warranted.  Where eczema is shown with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
disability evaluation is warranted, which is the highest 
schedular evaluation provided under this diagnostic code.  38 
C.F.R. Part 4, Code 7806 (2000).

Inasmuch as the most recent VA dermatological examination is 
more than three years old and the veteran subsequent to that 
examination testified that his skin disorder had become worse 
in winter months, a contemporaneous VA dermatological 
examination is necessary to assess the severity of his skin 
disorder. Caffrey v. Brown, 6 Vet App 377 (1994).




The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received since mid 1998 for 
his service-connected skin disorder, and 
for his right shoulder disorder, and 
that he furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record 
should then be requested.  All records 
obtained should be associated with the 
claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his right shoulder 
disorder. The claims folder including a 
copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
in the examination report that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail.  
The examiner should answer the following 
questions:  

A.  Is it at least as likely as 
not that the veteran's service-
connected left knee disorder 
caused his right shoulder 
disorder, and in particular is 
it at least as likely as not 
that the veteran's right 
shoulder disorder resulted from 
an injury to the right shoulder 
upon falling from a ladder on 
November 7, 1997 due to giving 
way of the left knee?  

B.  Is it at least as likely as 
not that the veteran's right 
shoulder disorder is aggravated 
by his service-connected left 
knee disorder?

3.  The veteran should be afforded a VA 
dermatological examination to determine 
the degree of severity of his skin 
disorder.  The claims folder including a 
copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
in the examination report that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail.  
The examiner should identify all 
anatomical areas where a skin disorder is 
present.  The examiner must specifically 
state whether each of the following are 
present: constant exudation, constant 
itching, extensive lesions, marked 
disfigurement, ulceration, extensive 
exfoliation, crusting, systemic or 
nervous manifestations, exceptional 
repugnance. 

4. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If a requested examination does not fully 
comply, including review of the claims 
file, the examination report must be 
returned for corrective action.

5.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
secondary service connection for a right 
shoulder disorder, and entitlement to an 
increased evaluation for a skin disorder, 
assigning the appropriate disability 
rating under Diagnostic Code 7806.  If 
the determinations remain adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data, to comply with a precedent 
decision of the Court, as well as to comply with recently 
enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

